Exhibit 10.1

MAGMA DESIGN AUTOMATION, INC.

2001 EMPLOYEE STOCK PURCHASE PLAN

(Adopted by the Board on May 4, 2001)

(Amended by the Board on January 26, 2004)

(Amended by the Board on March 24, 2006)

(Amended by the Board on September 20, 2006)



--------------------------------------------------------------------------------

Table of Contents

 

             Page SECTION 1   Purpose Of The Plan.    1 SECTION 2   Definitions.
   1   (a)   “Accumulation Period”    1   (b)   “Affiliate”    1   (c)   “Board”
   1   (d)   “Code”    1   (e)   “Code Section 423(b) Plan”    1   (f)  
“Committee”    1   (g)   “Company”    1   (h)   “Compensation”    2   (i)  
“Corporate Reorganization”    2   (j)   “Eligible Employee”    2   (k)  
“Exchange Act”    2   (l)   “Fair Market Value”    2   (m)   “IPO”    3   (n)  
“Non-423(b) Plan”    3   (o)   “Offering Period”    3   (p)   “Participant”    3
  (q)   “Participating Company”    3   (r)   “Plan”    3   (s)   “Plan Account”
   3   (t)   “Purchase Price”    3   (u)   “Stock”    3   (v)   “Subsidiary”   
3 SECTION 3   Administration Of The Plan.    3   (a)   Committee Composition.   
3   (b)   Committee Responsibilities.    4 SECTION 4   Enrollment And
Participation.    4   (a)   Offering Periods.    4   (b)   Accumulation Periods.
   4   (c)   Enrollment.    4   (d)   Duration of Participation.    4   (e)  
Applicable Offering Period.    5 SECTION 5   Employee Contributions.    5   (a)
  Frequency of Payroll Deductions.    5   (b)   Amount of Payroll Deductions.   
5   (c)   Changing Withholding Rate.    5   (d)   Discontinuing Payroll
Deductions.    6   (e)   Limit on Number of Elections.    6 SECTION 6  
Withdrawal From The Plan.    6   (a)   Withdrawal.    6   (b)   Re-enrollment
After Withdrawal.    6 SECTION 7   Change In Employment Status.    6

 

-i-



--------------------------------------------------------------------------------

    (a)   Termination of Employment.    6   (b)   Leave of Absence.    6   (c)  
Death.    7 SECTION 8   Plan Accounts And Purchase Of Shares.    7   (a)   Plan
Accounts.    7   (b)   Purchase Price.    7   (c)   Number of Shares Purchased.
   7   (d)   Available Shares Insufficient.    8   (e)   Issuance of Stock.    8
  (f)   Unused Cash Balances.    8   (g)   Stockholder Approval.    8 SECTION 9
  Limitations On Stock Ownership.    8   (a)   Five Percent Limit.    8   (b)  
Dollar Limit.    9 SECTION 10     Rights Not Transferable.    9 SECTION 11    
No Rights As An Employee.    9 SECTION 12     No Rights As A Stockholder.    9
SECTION 13     Securities Law Requirements.    10 SECTION 14     Stock Offered
Under The Plan.    10   (a)   Authorized Shares.    10   (b)   Antidilution
Adjustments.    10   (c)   Reorganizations.    10 SECTION 15     Rules for
Foreign Jurisdictions.    10 SECTION 16     Amendment Or Discontinuance.    11
SECTION 17     Execution.    11

 

-ii-



--------------------------------------------------------------------------------

MAGMA DESIGN AUTOMATION, INC.

2001 EMPLOYEE STOCK PURCHASE PLAN

SECTION 1 Purpose Of The Plan.

The Plan was adopted by the Board on May 4, 2001, effective as of the date of
the IPO. The purpose of the Plan is to provide Eligible Employees with an
opportunity to increase their proprietary interest in the success of the Company
by purchasing Stock from the Company on favorable terms and to pay for such
purchases through payroll deductions.

The Plan is intended to qualify under section 423 of the Code, although the
Company makes no undertaking nor representation to maintain such qualification.
In addition, this Plan document authorizes the grant of rights to purchase Stock
under a Non-423(b) Plan which do not qualify under Section 423(b) of the Code,
pursuant to rules, procedures or sub-plans adopted by the Committee designed to
achieve tax, securities law or other Company objectives in particular locations
outside the United States.

SECTION 2 Definitions.

(a) “Accumulation Period” means a three-month period during which contributions
may be made toward the purchase of Stock under the Plan, as determined pursuant
to Section 4(b).

(b) “Affiliate” shall mean any Subsidiary or other entity in which the Company
has an equity interest.

(c) “Board” means the Board of Directors of the Company, as constituted from
time to time.

(d) “Code” means the Internal Revenue Code of 1986, as amended.

(e) “Code Section 423(b) Plan” means an employee stock purchase plan which is
designed to meet the requirements set forth in Section 423(b) of the Code, as
amended. The provisions of the Code Section 423(b) Plan shall be construed,
administered and enforced in accordance with Section 423(b).

(f) “Committee” means a committee of the Board, as described in Section 3.

(g) “Company” means Magma Design Automation, Inc., a Delaware Corporation.



--------------------------------------------------------------------------------

(h) “Compensation” means (i) the compensation paid in cash to a Participant by a
Participating Company, including salaries, wages, incentive compensation,
bonuses, overtime pay and shift premiums, plus (ii) any pre-tax contributions
made by the Participant under section 401(k) or 125 of the Code. “Compensation”
shall exclude all non-cash items, commissions, moving or relocation allowances,
cost-of-living equalization payments, car allowances, tuition reimbursements,
imputed income attributable to cars or life insurance, severance pay, fringe
benefits, contributions or benefits received under employee benefit plans,
income attributable to the exercise of stock options, and similar items. The
Committee shall determine whether a particular item is included in Compensation.

(i) “Corporate Reorganization” means:

The consummation of a merger or consolidation of the Company with or into
another entity, or any other corporate reorganization;

or the sale, transfer or other disposition of all or substantially all of the
Company’s assets or the complete liquidation or dissolution of the Company.

(j) “Eligible Employee” means any employee of a Participating Company whose
customary employment is for more than five months per calendar year and for more
than 20 hours per week.

The foregoing notwithstanding, an individual shall not be considered an Eligible
Employee if his or her participation in the Plan is prohibited by the law of any
country which has jurisdiction over him or her or if he or she is subject to a
collective bargaining agreement that does not provide for participation in the
Plan.

(k) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(l) “Fair Market Value” means the market price of Stock, determined by the
Committee as follows:

If Stock was traded on The Nasdaq National Market on the date in question, then
the Fair Market Value shall be equal to the last-transaction price quoted for
such date by The Nasdaq National Market;

If Stock was traded on a stock exchange on the date in question, then the Fair
Market Value shall be equal to the closing price reported by the applicable
composite transactions report for such date; or (iii) If none of the foregoing
provisions is applicable, then the Fair Market Value shall be determined by the
Committee in good faith on such basis as it deems appropriate.

Whenever possible, the determination of Fair Market Value by the Committee shall
be based on the prices reported in the Wall Street Journal or as reported
directly to the Company by Nasdaq or a stock exchange. Such determination shall
be conclusive and binding on all persons.

 

2



--------------------------------------------------------------------------------

(m) “IPO” means the initial offering of Stock to the public pursuant to a
registration statement filed by the Company with the Securities and Exchange
Commission.

(n) “Non-423(b) Plan” means an employee stock purchase plan which does not meet
the requirements set forth in Section 423(b) of the Code, as amended.

(o) “Offering Period” means a 24-month period with respect to which the right to
purchase Stock may be granted under the Plan, as determined pursuant to
Section 4(a).

(p) “Participant” means an Eligible Employee who elects to participate in the
Plan, as provided in Section 4(c).

(q) “Participating Company” means (i) the Company and (ii) each present or
future Affiliate or Subsidiary designated by the Committee as a Participating
Company. The Committee may determine that employees of any Affiliate or
Subsidiary shall participate in the Non-423(b) Plan.

(r) “Plan” means this Magma Design Automation, Inc. 2001 Employee Stock Purchase
Plan, as it may be amended from time to time, which includes a Code
Section 423(b) Plan and a Non-Code Section 423(b) Plan.

(s) “Plan Account” means the account established for each Participant pursuant
to Section 8(a).

(t) “Purchase Price” means the price at which Participants may purchase Stock
under the Plan, as determined pursuant to Section 8(b).

(u) “Stock” means the Common Stock of the Company.

(v) “Subsidiary” means any corporation (other than the Company) in an unbroken
chain of corporations beginning with the Company, if each of the corporations
other than the last corporation in the unbroken chain owns stock possessing 50%
or more of the total combined voting power of all classes of stock in one of the
other corporations in such chain.

SECTION 3 Administration Of The Plan.

(a) Committee Composition.

The Plan shall be administered by the Committee. The Committee shall consist
exclusively of one or more directors of the Company, who shall be appointed by
the Board.

 

3



--------------------------------------------------------------------------------

(b) Committee Responsibilities.

The Committee shall interpret the Plan and make all other policy decisions
relating to the operation of the Plan. The Committee may adopt such rules,
guidelines and forms, including sub-plans applicable to specific Affiliates or
locations, as it deems appropriate to implement the Plan. The Committee’s
determinations under the Plan shall be final and binding on all persons.

SECTION 4 Enrollment And Participation.

(a) Offering Periods.

While the Plan is in effect, four Offering Periods shall commence in each
calendar year. The Offering Periods shall consist of the 24-month periods
commencing on each February 1, May 1, August 1 and November 1, except that the
first Offering Period shall commence on the date of the IPO and end on
October 31, 2003.

(b) Accumulation Periods.

While the Plan is in effect, four Accumulation Periods shall commence in each
calendar year. The Accumulation Periods shall consist of the three-month periods
commencing on February 1, May 1, August 1 and November 1, except that the first
Accumulation Period shall commence on the date of the IPO and end on January 31,
2002.

(c) Enrollment.

Any individual who, on the day preceding the first day of an Offering Period
(other than the initial Offering Period), qualifies as an Eligible Employee may
elect to become a Participant in the Plan for such Offering Period by executing
the enrollment form prescribed for this purpose by the Committee. The enrollment
form shall be filed with the Company at the prescribed location not later than
15 days prior to the commencement of such Offering Period. All Eligible
Employees shall be automatically enrolled in the initial Offering Period under
the Plan.

(d) Duration of Participation.

Once enrolled in the Plan, a Participant shall continue to participate in the
Plan until he or she ceases to be an Eligible Employee, withdraws from the Plan
under Section 6(a) or reaches the end of the Offering Period in which his or her
employee contributions were discontinued under Section 5(d) or 9(b). A
Participant who discontinued employee contributions under Section 5(d) or 9(b)
or withdrew from the Plan under Section 6(a) may again become a Participant, if
he or she then is an Eligible Employee, by following the procedure described in
Subsection (c) above. A Participant whose employee contributions were
discontinued automatically under Section 9(b) shall automatically resume
participation at the beginning of the earliest Offering Period ending in the
next calendar year, if he or she then is an Eligible Employee.

 

4



--------------------------------------------------------------------------------

(e) Applicable Offering Period.

For purposes of calculating the purchase price under Section 8(b), the
applicable Offering

Period shall be determined as follows:

(i) Once a Participant is enrolled in the Plan for an Offering Period, such
Offering Period shall continue to apply to him or her until the earliest of:
(A) the end of such Offering Period; (B) the end of his or her participation
under Subsection (d) above; or (C) re-enrollment in a subsequent Offering Period
under Paragraph (ii) below.

(ii) In the event that the Fair Market Value of Stock on the last trading day
before the commencement of the Offering Period in which the Participant is
enrolled is higher than on the last trading day before the commencement of any
subsequent Offering Period, the Participant shall automatically be re-enrolled
for such subsequent Offering Period.

(iii) When a Participant reaches the end of an Offering Period but his or her
participation is to continue, then such Participant shall automatically be
re-enrolled for the Offering Period that commences immediately after the end of
the prior Offering Period.

SECTION 5 Employee Contributions.

(a) Frequency of Payroll Deductions.

A Participant may purchase shares of Stock under the Plan solely by means of
payroll deductions; provided, however, that in the initial Accumulation Period,
Participants may also purchase shares of Stock by making a lump sum cash payment
at the end of the Accumulation Period. Payroll deductions, as designated by the
Participant pursuant to Subsection (b) below, shall occur on each payday during
participation in the Plan.

(b) Amount of Payroll Deductions.

An Eligible Employee shall designate on the enrollment form the portion of his
or her Compensation that he or she elects to have withheld for the purchase of
Stock. Such portion shall be a whole percentage of the Eligible Employee’s
Compensation, but not less than 1% nor more than 15%. During the initial
Accumulation Period, no payroll deduction will be made unless a Participant
timely files the proper form with the Company after a registration statement
covering the Stock is filed and effective under the Securities Act of 1933, as
amended.

(c) Changing Withholding Rate.

If a Participant wishes to change the rate of payroll withholding, he or she may
do so by filing a new enrollment form with the Company at the prescribed
location at any time. If filed on or after April 3, 2006, the new withholding
rate shall be effective as soon as reasonably practicable after such form has
been received by the Company, but in no event earlier than the start of the next
Accumulation Period thereafter. If filed prior to April 3, 2006, the new
withholding rate shall be effective as soon as reasonably practicable after such
form has been received by the Company. The new withholding rate shall be a whole
percentage of the Eligible Employee’s Compensation, but not less than 1% nor
more than 15%.

 

5



--------------------------------------------------------------------------------

(d) Discontinuing Payroll Deductions.

If a Participant wishes to discontinue employee contributions entirely, he or
she may do so by filing a new enrollment form with the Company at the prescribed
location at any time. Payroll withholding shall cease as soon as reasonably
practicable after such form has been received by the Company. Discontinuation of
employee contributions will be treated as a withdrawal from the Plan pursuant to
Section 6(a) effective immediately after the next purchase of shares of
Stock. In addition, employee contributions may be discontinued automatically
pursuant to Section 9(b). A Participant who has discontinued employee
contributions, and thereby withdrawn from the Plan, may re-enroll in the Plan
under Section 4(c). Payroll withholding shall resume as soon as reasonably
practicable after such form has been received by the Company.

(e) Limit on Number of Elections.

No Participant shall make more than 1 election under Subsection (c) or (d) above
during any Accumulation Period.

SECTION 6 Withdrawal From The Plan.

(a) Withdrawal.

A Participant may elect to withdraw from the Plan by filing the prescribed form
with the Company at the prescribed location at any time before the last day of
an Accumulation Period; provided, however, that in the initial Accumulation
Period, Participants may be deemed to withdraw from the Plan by declining or
failing to remit timely payment to the Company for the shares of Stock. As soon
as reasonably practicable thereafter, payroll deductions shall cease and the
entire amount credited to the Participant’s Plan Account shall be refunded to
him or her in cash, without interest. No partial withdrawals shall be permitted.

(b) Re-enrollment After Withdrawal.

A former Participant who has withdrawn from the Plan shall not be a Participant
until he or she re-enrolls in the Plan under Section 4(c). Re-enrollment may be
effective only at the commencement of an Offering Period.

SECTION 7 Change In Employment Status.

(a) Termination of Employment.

Termination of employment as an Eligible Employee for any reason, including
death, shall be treated as an automatic withdrawal from the Plan under
Section 6(a). A transfer from one Participating Company to another shall not be
treated as a termination of employment.

(b) Leave of Absence.

For purposes of the Plan, employment shall not be deemed to terminate when the
Participant goes on a military leave, a sick leave or another bona fide leave of
absence, if the leave was approved by the Company in writing. Employment,
however, shall be deemed to terminate 90 days after the Participant goes on a
leave, unless a contract or statute guarantees his or her right to return to
work. Employment shall be deemed to terminate in any event when the approved
leave ends, unless the Participant immediately returns to work.

 

6



--------------------------------------------------------------------------------

(c) Death.

In the event of the Participant’s death, the amount credited to his or her Plan
Account shall be paid to a beneficiary designated by him or her for this purpose
on the prescribed form or, if none, to the Participant’s estate. Such form shall
be valid only if it was filed with the Company at the prescribed location before
the Participant’s death.

SECTION 8 Plan Accounts And Purchase Of Shares.

(a) Plan Accounts.

The Company shall maintain a Plan Account on its books in the name of each
Participant. Whenever an amount is deducted from the Participant’s Compensation
under the Plan, such amount shall be credited to the Participant’s Plan Account.
Amounts credited to Plan Accounts shall not be trust funds and may be commingled
with the Company’s general assets and applied to general corporate purposes. No
interest shall be credited to Plan Accounts.

(b) Purchase Price.

The Purchase Price for each share of Stock purchased at the close of an
Accumulation Period shall be the lower of:

(i) 85% of the Fair Market Value of such share on the last trading day in such
Accumulation Period; or

(ii) 85% of the Fair Market Value of such share on the last trading day before
the commencement of the applicable Offering Period (as determined under
Section 4(e)) or, in the case of the first Offering Period under the Plan, 85%
of the price at which one share of Stock is offered to the public in the IPO.

(c) Number of Shares Purchased.

As of the last day of each Accumulation Period, each Participant shall be deemed
to have elected to purchase the number of shares of Stock calculated in
accordance with this Subsection (c), unless the Participant has previously
elected to withdraw from the Plan in accordance with Section 6(a). The amount
then in the Participant’s Plan Account shall be divided by the Purchase Price,
and the number of shares that results shall be purchased from the Company with
the funds in the Participant’s Plan Account. The foregoing notwithstanding, no
Participant shall purchase more than 4,000 shares of Stock with respect to any
Accumulation Period nor more than the amounts of Stock set forth in Sections
9(b) and 14(a). Any fractional share, as calculated under this Subsection (c),
shall be rounded down to the next lower whole share.

 

7



--------------------------------------------------------------------------------

(d) Available Shares Insufficient.

In the event that the aggregate number of shares that all Participants elect to
purchase during an Accumulation Period exceeds the maximum number of shares
remaining available for issuance under Section 14(a), then the number of shares
to which each Participant is entitled shall be determined by multiplying the
number of shares available for issuance by a fraction, the numerator of which is
the number of shares that such Participant has elected to purchase and the
denominator of which is the number of shares that all Participants have elected
to purchase.

(e) Issuance of Stock.

Certificates representing the shares of Stock purchased by a Participant under
the Plan shall be issued to him or her as soon as reasonably practicable after
the close of the applicable Accumulation Period, except that the Committee may
determine that such shares shall be held for each Participant’s benefit by a
broker designated by the Committee (unless the Participant has elected that
certificates be issued to him or her). Shares may be registered in the name of
the Participant or jointly in the name of the Participant and his or her spouse
as joint tenants with right of survivorship or as community property.

(f) Unused Cash Balances.

An amount remaining in the Participant’s Plan Account that represents the
Purchase Price for any fractional share shall be carried over in the
Participant’s Plan Account to the next Accumulation Period. Any amount remaining
in the Participant’s Plan Account that represents the Purchase Price for whole
shares that could not be purchased by reason of Subsection (c) above,
Section 9(b) or Section 14(a) shall be refunded to the Participant in cash,
without interest.

(g) Stockholder Approval.

Any other provision of the Plan notwithstanding, no shares of Stock shall be
purchased under the Plan unless and until the Company’s stockholders have
approved the adoption of the Plan.

SECTION 9 Limitations On Stock Ownership.

(a) Five Percent Limit.

Any other provision of the Plan notwithstanding, no Participant shall be granted
a right to purchase Stock under the Plan if such Participant, immediately after
his or her election to purchase such Stock, would own stock possessing more than
5% of the total combined voting power or value of all classes of stock of the
Company or any parent or Subsidiary of the Company. For purposes of this
Subsection (a), the following rules shall apply:

(i) Ownership of stock shall be determined after applying the attribution rules
of section 424(d) of the Code;

(ii) Each Participant shall be deemed to own any stock that he or she has a
right or option to purchase under this or any other plan; and

 

8



--------------------------------------------------------------------------------

(iii) Each Participant shall be deemed to have the right to purchase up to 4,000
shares of Stock under this Plan with respect to each Accumulation Period.

(b) Dollar Limit.

Any other provision of the Plan notwithstanding:

(i) For any Offering Period commencing after December 31, 2003, no Participant
shall accrue the right to purchase Stock in an Offering Period at a rate greater
than is then permitted under section 423(b)(8) of the Code (or any successor
provision thereto); and

(ii) For any Offering Period commencing prior to January 1, 2004, no Participant
shall purchase Stock with a Fair Market Value in excess of $25,000 per calendar
year (under this Plan and all other employee stock purchase plans of the Company
or any parent or Subsidiary of the Company).

For purposes of this Subsection (b), the Fair Market Value of Stock shall be
determined in each case as of the beginning of the Offering Period in which such
Stock is purchased. Employee stock purchase plans not intended to come within
the scope of section 423 of the Code shall be disregarded for purposes of this
calculation. If a Participant is precluded by this Subsection (b) from
purchasing additional Stock under the Plan, then his or her employee
contributions shall automatically be discontinued and shall resume at the
beginning of the earliest Accumulation Period ending in the next calendar year
(if he or she then is an Eligible Employee).

SECTION 10 Rights Not Transferable.

The rights of any Participant under the Plan, or any Participant’s interest in
any Stock or moneys to which he or she may be entitled under the Plan, shall not
be transferable by voluntary or involuntary assignment or by operation of law,
or in any other manner other than by beneficiary designation or the laws of
descent and distribution. If a Participant in any manner attempts to transfer,
assign or otherwise encumber his or her rights or interest under the Plan, other
than by beneficiary designation or the laws of descent and distribution, then
such act shall be treated as an election by the Participant to withdraw from the
Plan under Section 6(a).

SECTION 11 No Rights As An Employee.

Nothing in the Plan or in any right granted under the Plan shall confer upon the
Participant any right to continue in the employ of a Participating Company for
any period of specific duration or interfere with or otherwise restrict in any
way the rights of the Participating Companies or of the Participant, which
rights are hereby expressly reserved by each, to terminate his or her employment
at any time and for any reason, with or without cause.

SECTION 12 No Rights As A Stockholder.

A Participant shall have no rights as a stockholder with respect to any shares
of Stock that he or she may have a right to purchase under the Plan until such
shares have been purchased on the last day of the applicable Offering Period.

 

9



--------------------------------------------------------------------------------

SECTION 13 Securities Law Requirements.

Shares of Stock shall not be issued under the Plan unless the issuance and
delivery of such shares comply with (or are exempt from) all applicable
requirements of law, including (without limitation) the Securities Act of 1933,
as amended, the rules and regulations promulgated thereunder, state securities
laws and regulations, and the regulations of any stock exchange or other
securities market on which the Company’s securities may then be traded.

SECTION 14 Stock Offered Under The Plan.

(a) Authorized Shares.

A total of One Million (1,000,000) shares of Stock have been reserved for
issuance under the Plan. The number of shares of Stock reserved for issuance
under the Plan will be increased on the first day of each of the Company’s
fiscal years 2003 and 2004, and thereafter on the first day of each calendar
year commencing with calendar year 2004 and continuing through calendar year
2011, by the lesser of: (i) Three Million (3,000,000) shares of Stock,
(ii) three percent (3%) of the number of shares of Stock issued and outstanding
on the last day prior to the date of increase, and (iii) a lesser number of
shares of Stock determined by the Board. The aggregate number of shares
available for purchase under the Plan shall at all times be subject to
adjustment pursuant to this Section 14.

(b) Antidilution Adjustments.

The aggregate number of shares of Stock offered under the Plan, the 4,000 share
limitation described in Section 8(c) and the price of shares that any
Participant has elected to purchase shall be adjusted proportionately by the
Committee for any increase or decrease in the number of outstanding shares of
Stock resulting from a subdivision or consolidation of shares or the payment of
a stock dividend, any other increase or decrease in such shares effected without
receipt or payment of consideration by the Company, the distribution of the
shares of a Subsidiary to the Company’s stockholders or a similar event.

(c) Reorganizations.

Any other provision of the Plan notwithstanding, immediately prior to the
effective time of a Corporate Reorganization, the Offering Period then in
progress shall terminate and shares shall be purchased pursuant to Section 8,
unless the Plan is assumed by the surviving corporation or its parent
corporation pursuant to the plan of merger or consolidation. The Plan shall in
no event be construed to restrict in any way the Company’s right to undertake a
dissolution, liquidation, merger, consolidation or other reorganization.

SECTION 15 Rules for Foreign Jurisdictions.

(a) Compliance with Foreign Law. The Committee may adopt rules or procedures
relating to the operation and administration of the Plan to accommodate the
specific requirements of local laws and procedures. Without limiting the
generality of the foregoing, the

 

10



--------------------------------------------------------------------------------

Committee is specifically authorized to adopt rules and procedures regarding
handling of payroll deductions, payment of interest, conversion of local
currency, payroll tax, withholding procedures and handling of stock certificates
which vary with local requirements.

(b) Non-423(b) Plan Component. The Committee may also adopt rules, procedures or
sub-plans applicable to particular Affiliates or locations, which sub-plans may
be designed to be outside the scope of Code Section 423. The rules of such
sub-plans may take precedence over other provisions of this Plan, with the
exception of Section 14(a), but unless otherwise superseded by the terms of such
sub-plan, the provisions of this Plan shall govern the operation of such
sub-plan. To the extent inconsistent with the requirements of Section 423, such
sub-plan shall be considered part of the Non-423(b) Plan, and rights granted
thereunder shall not be considered to comply with Code Section 423.

SECTION 16 Amendment Or Discontinuance.

The Board shall have the right to amend, suspend or terminate the Plan at any
time and without notice. Except as provided in Section 14, any increase in the
aggregate number of shares of Stock to be issued under the Plan shall be subject
to approval by a vote of the stockholders of the Company. In addition, any other
amendment of the Plan shall be subject to approval by a vote of the stockholders
of the Company to the extent required by an applicable law or regulation.

SECTION 17 Execution.

To record the further amendment of the Plan on September 20, 2006, after its
amendment on March 24, 2006, January 26, 2004 and adoption by the Board on
May 4, 2001, the Company has caused its authorized officer to execute the same
below.

 

For: Magma Design Automation, Inc. By:  

 

  Rajeev Madhavan   Chief Executive Officer

 

11